Citation Nr: 1135099	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  06-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chondromalacia with degenerative joint disease of the right knee (hereinafter right knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1990 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Regional Office (RO) in Los Angeles, California.

The case was brought before the Board in September 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent treatment records from the Loma Linda VA Medical Center were obtained and associated with the claims file.  The Veteran was afforded a VA examination in October 2010 for his right knee disability claim.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's right knee disability is manifested by x-ray findings of arthritis with some limitation of motion with pain and complaints of stiffness, swelling, and tenderness.  There is no evidence of ankylosis or impairment to the tibia or fibula.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5010 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in June 2008.

The notice requirements were met in this case by letters sent to the Veteran in September 2004 and December 2007.  The September 2004 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The December 2007 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the February 2005 rating decision, the Board finds that providing him with adequate notice in the December 2007 letter followed by a readjudication of the claim in the February 2008 and June 2011 supplemental statements of the case, as well as the September 2010 Board remand 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in September 2010 for his right knee disability claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  See id., Note (1).  Under 38 C.F.R. § 4.45(f) multiple involvements of the metacarpal joints are considered groups of minor joints, ratable on a parity with major joints.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a 10 percent rating is warranted for x-ray evidence of arthritis with painful limitation of motion.  In particular, 38 C.F.R. § 4.59 states that painful motion with joint or periarticular pathology is entitled to at least the minimum compensable rating for the joint.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).


Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to 5 degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.
The normal range of motion of the knee for flexion is zero to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

The Veteran is currently receiving a 10 percent evaluation based on arthritis in his right knee with painful motion.  See February 2005 Rating Decision.  

The Veteran reported to the January 2005 VA examiner that he suffered from pain when using stairs and had daily flare-ups, especially if he twisted his right knee.  He indicated that he rested and took medication to help ease his symptoms.  He did not report that he used any assistive devices or suffered from incapacitating episodes.  

At the Veteran's January 2005 VA examination the examiner reviewed x-rays and noted that the Veteran suffered from degenerative joint disease, or arthritis, of the bilateral knees.  

The Board has reviewed x-ray findings from September 2006 which indicated the Veteran had normal bilateral knees with no bony or joint space abnormality.  The Veteran reported that his right knee pain had worsened over the prior 4 months, especially when walking or standing.

A March 2010 VA treatment record noted the Veteran reported with complaints of knee pain, with his left knee hurting worse than his right.  He reported that he treated the pain with pills and a short course of NSAID's, but that he still suffered from pain.  The Veteran was given a hydrocortisone shot in his left knee at this appointment.

At the October 2010 VA examination the Veteran reported that his right knee would give out and make it difficult to walk.  He also reported his right knee was worse than his left.  The Veteran reported he could walk some, but no farther than 1 mile.
The examiner found that the Veteran's right knee disability symptoms included giving way, pain, stiffness, weakness, swelling, and tenderness.  The examiner found no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Following a review of x-rays, the examiner opined the Veteran suffered from degenerative joint disease of the bilateral knees.

The Board observes there is no competent evidence of record to indicate that the Veteran suffers from x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  As such, a higher evaluation based on arthritis is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The Board will also review the Veteran's range of motion findings to determine if a higher or separate evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.
With regard to range of motion testing, at his January 2005 VA examination the Veteran had flexion to 130 degrees.  The examiner noted palpable snapping when the knee went from extension to flexion which caused the Veteran pain.  He further noted crepitus and a positive patellar grind test.  There was a negative Lachman and McMurray test.  

The Veteran's range of motion was tested again at the October 2010 VA examination.  He had right knee flexion to 100 degrees and full extension to zero degrees.  

In sum, the Veteran does not have limitation of extension of the right knee to 10 degrees, or limitation of flexion of the right knee to 45 degrees, which would warrant a compensable rating.  He is not entitled to an increased rating in excess of 10 percent based on the limitation of motion codes.

The Board notes that in evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At the January 2005 VA examination the examiner specifically noted that the Veteran did have pain with repetitive flexion and extension.  However, there was no fatigability, incoordination, or lack of endurance found.  At the October 2010 VA examination the examiner reported no incoordination.  There was some pain reported following repetitive motions, however there was no additional limitation of motion due to this pain.  

The Board notes that the Veteran's representative argues that the October 2010 VA examination did not adequately address the issue of functional loss for his right knee.  See August 2011 Informal Hearing Presentation.  However, the Board finds that the October 2010 VA examination does cover the DeLuca factors adequately and specifically notes no additional loss of motion on repetitive motion.  In reviewing the record in its entirety, the Board does not find that the Veteran should be assigned an evaluation in excess of 10 percent due to functional limitation.  The assignment of 10 percent takes into account arthritis with painful motion. 

The Veteran is not currently in receipt of a separate evaluation for his right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for impairment of the knee with recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent evaluation is assigned for moderate impairment of the knee, and a 30 percent rating is assigned for severe impairment of the knee.

At the Veteran's January 2005 VA examination the examiner noted that the Veteran's right knee was stable.  There was also no evidence that he was suffering from subluxation of the right knee.

At the Veteran's October 2010 VA examination the examiner found the Veteran did not suffer from instability or have episodes of subluxation.

As such, there is no competent evidence the Veteran suffers from instability or subluxation which would warrant a separate evaluation for his right knee disability.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.  

The Board has considered the applicability of additional diagnostic codes potentially applicable to the Veteran's right knee disability.  However, no higher or separate evaluation is warranted under any of these diagnostic codes.  In this regard, the Board observes that Diagnostic Codes 5258 and 5259 do not apply to the Veteran's current disability because there is no evidence of semilunar dislocated cartilage or removal of the semilunar cartilage.  In addition, as the evidence of record fails to demonstrate ankylosis or impairment of the tibia or fibula, the Veteran is not entitled to a separate or higher rating under Diagnostic Codes 5256 or 5262.  There is also no evidence of genu recurvatum and as such, Diagnostic Code 5263 is not applicable.

The Board acknowledges the Veteran's contentions that his right knee disability warrants an evaluation greater than 10 percent.  Generally, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In light of the above, the Board finds the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected right knee disability at any point in the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, the preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation for a right knee disability must be denied.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his right knee disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his right knee disability.  The Board notes that as of the October 2010 VA examination the Veteran was employed full time.  The Board acknowledges that the Veteran complained at his October 2010 VA examination that his right knee disability caused increased absenteeism, listed as less than 1 week in the previous year, decreased mobility and pain.  However, the examiner did not determine that the Veteran's right knee disability caused marked interference with employment.  Furthermore, the Board also notes at his January 2005 VA examination the Veteran reported he did not miss any work due to his right knee disability.

The Veteran has indicated that his right knee disability causes pain, stiffness, swelling, and tenderness.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for a right knee disability is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


